Order of the City Court of New Rochelle reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. A default judgment was entered against defendant. Its application to open the default was denied. Defendant appealed to this court and an order *674was made reversing the order denying the motion to open the default and granting the same. The plaintiff thereupon made a motion in the City Court for an order granting a reargument and permitting thereon the submission of an affidavit not considered on the original motion. The motion was granted. There is no authority for such procedure. This court has opened the default of defendant and that is the end of the default as far as the City Court is concerned. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.